DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.

Priority	
Acknowledgment is made of applicant’s claim for priority based on applications 62/250,610 filed 11/04/2015 and US16/60730 filed 11/04/2016.

Application Status
The Amendments and Remarks filed 10 June 2022 in response to the Office Action of 10 March 2022 are acknowledged and have been entered. Claims 2-3, 11-45 and 67-68 are cancelled. Claims 1, 6, 10, 47, 50, 55, 57, 66, 69-71, 75, 78, and 80 are amended.  Claims 1, 4-10, 46-66 and 69-83 are pending.  Claims 54-65 remain withdrawn as being drawn to a non-elected invention. Claims 1, 4-10, 46-53, 66, and 69-83 are being examined on the merits. 


Withdrawn Claim Rejections 

The rejection of claims 66-83 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicant’s amendments to claim 66.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 10, 46, 52, 66, 69-70, and 80-82 are rejected under 35 U.S.C. 103 as being unpatentable over Vivocure (WO 2010/141143, published 9/12/2010, cited on the Information Disclosure Statement filed 05/04/2018, of record) in view of Brenner (Brenner et al. The EMBO Journal (2011) 30, 2705–2718, of record), Hagiwara (WO 97/43449, published 11/20/1997, cited on the Information Disclosure Statement filed 05/04/2018, of record), and Ye (Ye et al. BMC Bioinformatics 2012, 13:134).
Regarding claim 1, Vivocure teaches a recombinant hypomorph microbial cell by teaching a mutant and/or attenuated bacteria that includes a genetic mutation [pg. 4, line 6].  Vivocure teaches the bacteria can be engineered to have reduced expression (e.g., gene disruption, expression of nucleic acid reagent that reduces the expression of an activity) [p3, lines 23-32; p11, line 26 to pg. 12, line 2].   Vivocure teaches using transposon insertion mutations (hypomorph specific nucleic acid sequence) where essential genes are disrupted by virtue of insertions into bacterial genomes [pg. 15, lines 3-5; pg. 21, line 10-27].  Vivocure teaches that the transposons can have specific targeting sequences [pg. 14, lines 11-12].  Vivocure teaches that knockout mutants can be generated by specific homologous recombination of a target gene by a selection cassette [pg. 17, lines 8-9]. Vivocure teaches that the gene includes an open reading frame which can be mutated by insertion mutation to reduce or eliminate the activity of the encoded protein, insertion element mediated mutagenesis [pg. 11, para 2; pg. 8, line 20 – pg. 9, line 12].  Vivocure teaches that the protein or peptide encoded by a modified ORF is produced in a lower amount or may not be produced at detectable levels [pg. 11, lines 10-19]. Vivocure teaches that this technology identifies genes and proteins of bacteria with reduced growth in non-tumor tissue (i.e. identifying essential genes having reduced expression) [pg. 8, lines 7-9].  Vivocure teaches a method of screening mutations in essential genes Vivocure teaches methods to identify the resultant mutant including microarray analysis and sequencing, separately or in combination [pg. 17, lines 17-33].  Vivocure teaches using primers appropriate to the sequences contained in the inserts for microarray analysis, thereby teaching where a strain specific nucleic acid identifier is inserted into the genome of the cell giving that the primers must bind a first (5’) binding site and a second (3’) binding site [pg. 18, lines 1-13]. 
Regarding claims 5 and 70, Vivocure teaches that insert creating the genetic mutations (i.e. specific nucleic acid identifier) contains one or more nucleotides (encompassing 5-100 base pairs in length) [pg. 9, line 23-31].
Regarding claims 10, 46, and 80-81 Vivocure teaches the methods can be used with any bacterial genus or species [p.22, lines 22-23] including the enteric bacterium of Escherichia, Salmonella, Klebsiella, Shigella, and Erwinia, for example [pg. 31, lines 7-16].
Regarding claims 52 and 82, Vivocure teaches targeting of various essential genes that encode proteins that are localized to the cytoplasm, cytoplasmic membrane, periplasm, outer membrane, or extracellular space. [pg. 4, line 12 to pg. 5, line 9; pg. 7, line 14 to pg. 8, line 1].
Regarding claim 66, Vivocure teaches a library of mutant bacteria (i.e. collection of cells) [pg. 3, lines 23-25; pg. 8, lines 3-5].  
Vivocure does not teach or suggest where the hypomorph specific nucleic acid sequence is immediately flanked on the 5' and the 3' ends by the first and second primer binding sites, respectively.  Vivocure does not explicitly teach where the hypomorph specific nucleic acid sequence identifies the one or more essential genes having reduced expression.
Brenner teaches cells with a hypomorphic mutation of the IgH locus with a 2- to 10-fold reduction of μHC mRNA levels due to an insertion of a gfp-pA cassette, targeted integration of a GFP gene [pg. 2706, col. 1, para 2-3; col. 2, para 1].  Brenner teaches the use of a first and second primer, which must bind a first and second primer site in the mutated locus for QPCR analysis [pg. 2706, col. 2, para 1]. Brenner teaches that with the use of these primers, μHC mRNA levels were measured and reduced in sorted cell populations from GFP identified mice versus WT mice [Table 1].  Brenner identifies the cells of the recombinant microbial cell from other recombinant hypomorph microbial cell by gfp expression, thereby teaching gfp as a hypomorph specific nucleic acid sequence [pg. 2706, col. 2, para 1].  
Hagiwara teaches the application of identifiers that comprises, in a 5' to 3' direction, a first primer binding site, and a second primer binding site (pg. 3, lines 7-20; pg. 20, line 3 to pg. 21, line 2; claim 16.).
Regarding claims 4 and 69, Hagiwara teaches a first primer binding site and second primer binding site are independently between 5 and 50 base pairs in length (pg. 20, lines 19-26; pg. 21, lines 19-24).
Ye teaches that specific amplification of the intended target requires that primers do not have matches to other targets in certain orientations and within certain distances that allow undesired amplification which is accomplished by first generating primers that flank regions of interest [abstract].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the recombinant microbial hypomorph cell of Vivocure  so that the hypomorph specific nucleic acid sequence is immediately flanked by a 5’ first primer binding site and a 3’ second primer binding site, as disclosed in Vivocure, Brenner and Hagiwara, and place those binding sites in a 5' to 3' direction where the first primer binding site and second primer binding site are independently between 5 and 50 base pairs in length as disclosed and Hagiwara.  One of ordinary skill would be motivated to make this modification for the advantage of quantifying reduced mRNA levels using QPRC as taught by Brenner and identifying the transposon mutation insert as taught by Vivocure.  Both Vivocure and Brenner teach targeted gene disruption via insertion into cellular genomes, where the insertion of those sequences creates a strain specific nucleic acid sequence that can serve as an identifier in the cell, and thus are drawn to the same purpose and/or outcome.  Additionally, a skilled artisan would recognize that identification of the specific transposon mutation insert would identify the recombinant hypomorph microbial cell from other recombinant hypomorph microbial cells.   Therefore one of ordinary skill would be motivated to modify the cell as taught and suggested by Vivocure, Brenner, and Hagiwara to arrive at the claimed invitation as this modification would amount a combination of prior art elements according to known methods to yield predictable results of gene disruption and identifying the levels of the disrupted gene.  
It would have also been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the insertion sequence (i.e. hypomorph specific nucleic acid sequence) to identify the one or more essential genes having reduces expression since both Vivocure and Brenner teach targeted gene expression via nucleic acid insertion into cellular genes, Vivocure teaches insertion into essential genes, and Brenner teaches assaying cells for reduced mRNA expression.  The combination of prior art elements according to known methods to yield predictable results supports can support a conclusion of obviousness. See MPEP 2143(I). One of ordinary skill in the art would have a reasonable expectation of success since both Vivocure and Brenner teaches methods to identify the resultant mutant including PCR.  
It would have also been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the recombinant microbial hypomorph cell of Vivocure where the hypomorph specific nucleic acid sequence is immediately flanked on the 5' and the 3' ends by the first and second primer binding sites.  One of ordinary skill would be motivated to make this modification for the advantage specific amplification of the intended target and preventing gene undesired amplification as taught by Ye.  This specific amplification would thereby distinguish the specific recombinant hypomorph microbial cells from other recombinant cells.

Claims 6-9 and 71-74 are rejected under 35 U.S.C. 103 as being unpatentable over Vivocure in view of Brenner, Hagiwara and Ye as applied to claims 1, 4, 5, 10, 46, 52, 66, 69-70, and 80-82, and further in view of Davis (Davis et al. 2010 Nucleic Acids Research, 2011, Vol. 39, No. 3 1131–1141, of record). 
The teachings of Vivocure, Brenner, Hagiwara, and Ye are discussed above as applied to claims 1, 4, 5, 10, 46, 52, 66, 69-70, and 80-82 and similarly apply to claims 47-51.  
Vivocure further teaches engineering of essential genes under the control of a weak promoter by disrupting promoter sequences [pg. 12, lines 4-21]; however, Vivocure, Brenner and Hagiwara do not teach or suggest that the essential genes are under the control of a weak promoter comprising a promoter and an RNA polymerase binding site with a 2-25 base spacer in between.  Vivocure, Brenner and Hagiwara do not teach or suggest a ProA or ProB promoter.
Davis teaches bacterial promoters that produce constant levels of proteins in multiple genetic contexts [abstract].  Davis teaches a promoter design that includes the promoter and polymerase binding site [pg. 1131, col. 1, para 2; pg. 1138, col. 1, para 1; Fig. 1].  Davis teaches a spacer sequence that separates the -10 and -35 boxes in the promoter and that a 17 bp spacer results in optimal spacing for promoters [pg. 1134, col. 1, para 2].    Davis teaches the weak ProA and ProB promoter [Fig. 4].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the recombinant hypomorph microbial cell as taught and suggested by Vivocure, Brenner and Hagiwara so that the essential genes are under the control of Davis’ ProA or ProB weak promoter comprising a promoter and an RNA polymerase binding site with a 17bp spacer sequence between the promoter and an RNA polymerase binding site.  One of ordinary skill would be motivated to make this modification for the advantage of producing constant levels of proteins in multiple genetic contexts as taught by Davis for optimal protein expression.
	
Claims 47-51 and 75-79 are rejected under 35 U.S.C. 103 as being unpatentable over Vivocure in view of Brenner, Hagiwara and Ye as applied to claims 1, 4, 5, 10, 46, 52, 66-70, and 80-82, and further in view of Brockman (U.S. PGPub 2017/0130210, filed 6/9/2015, of record). 
The teachings of Vivocure, Brenner, Hagiwara, and Ye are discussed above as applied to claims 1, 4, 5, 10, 46, 52, 66, 69-70, and 80-82 and similarly apply to claims 47-51.  
Vivocure, Brenner and Hagiwara do not teach or suggest inclusion of the protein degradation tag DAS+4 and for the inclusion of the protein adapter protein sspB. 
Regarding claims 47-49 and 75-77, Brockman engineered bacteria strains [Abstract, 0010, 0019]. Brockman teaches the utilization of the protein degradation tag DAS+4, a modified version of a SsrA tag. [0328, 0497].
Regarding claims 50-51 and 78-79, Brockman teaches that the adaptor SspB binds to a sequence within the SsrA peptide tag and promotes interaction with a cellular protease resulting in enhanced degradation of the SsrA-tagged protein [0091].  Brockman teaches that the Sssp tethers proteins to the ClpXP protease [0146, 0091].  Brockman teaches the utilization of the protein adapter protein sspB under the control of an inducible promoter [0008-0009, 0023-0024, 0034-0035, 0053, 0091-0095].  Brockman teaches that the inducible promoter is responsible to a molecule produced by the cell (i.e. an inducer)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recombinant hypomorph microbial cell as taught and suggested by Vivocure, Brenner and Hagiwara such that the essential gene encodes the protein degradation tag DAS+4 and is engineered to express the protein adapter sspB under the control of an inducible promoter as disclosed in Brockman.  A skilled artisan would be motivated to make the modification in order to target a tagged protein for degradation to the clp-protease in response to an inducer.  Further, Vivocure and Brockman are directed to engineering bacteria strains and, thus, are drawn to the same purpose and/or outcome.

Claims 53 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Vivocure in view of Brenner, Hagiwara, Ye, and Brockman as applied to claims 1, 4, 5, 10, 46-52, 66, 69-70, 75-79 and 80-82, and further in view of Srinivas (Srinivas et al. 2010. Science. Vol. 327, 5968, p1010-1013, of record). 
The teachings of Vivocure, Brenner, Hagiwara, Ye, Brockman are discussed above as applied to claims 1, 4, 5, 10, 46-52, 66, 69-70, 75-79 and 80-82 and similarly apply to claims 53 and 83.  
Vivocure, Brenner, Hagiwara, and Brockman do not teach or suggest targeting of the essential gene ostA.
Srinivas teaches the essential gene ostA (i.e., LptD) of gram-negative bacteria [abstract].  
Regarding claim 53 and 83, Srinivas teaches that ostA (i.e., LptD) is an essential gene found in gram negative bacteria [Abstract, bridging pg. 1011-1012 to pg. 1012, right col. 2nd paragraph; Table 2].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have ostA as described by Srinivas in the recombinant hypomorph microbial cell as taught and suggested by Vivocure, Brenner, Hagiwara and Brockman. Vivocure provides motivation to target the essential genes of gram-negative bacteria [pg. 8, lines 9-16]. Srinivas indicates ostA is an essential gene in gram-negative bacteria [bridging pg. 1011-1012 to pg. 1012, right col. 2nd paragraph]. Further, Vivocure and Srinivas are directed to engineering bacteria strains and, thus, are drawn to the same purpose and/or outcome.

Response to Arguments
Applicants argue that Vivocure, Brenner, and Hagiwara, alone or in combination, fail to disclose or suggest or render obvious at least the features of independent claims 1 and 66.  Applicant’s argue that neither Brenner nor Hagiwara teaches or suggests a nucleic acid sequence with the ability to identify the recombinant hypomorph microbial cell from other recombinant hypomorph microbial cells. Applicants arguments have been considered and found not persuasive in view of the new rejection set forth above. It is the combination of teachings of Vivocure, Brenner, Hagiwara, and Ye that render obvious the features of claims 1 and 66.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).    


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639